DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is confusing as a first lateral surface is set forth and is taken to mean S1 and a second lateral surface on an opposite side of the first lateral surface S1 is taken to mean S2, and further in the claim the first outer lead portion 11 is positioned along a first lateral side surface and a second lateral side surface (interpreted to mean two side surfaces of lateral surface S1), however, the second outer lead 12 is also positioned along the first lateral surface side and a second portion positioned along the second lateral side.  This is confusing.  Both leads 11 and 12 are not shown or disclosed as being on the same lateral surface.

Claim 1 recites the limitation "the first lateral surface side" in line 35 and “the second lateral surface side”  in line 39.  There is insufficient antecedent basis for these limitations in the claim.  Earlier in the claim a first lateral surface and the second lateral surface are set forth (but does not include “side”) – the language needs to be consistent and as set forth above in the indefinite rejection for Claim 1 it is not clear how the first outer lead portion and the second outer lead portion are being located relative to the sides of the resin member. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 6 and 10 as well as can be understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asakawa et al 7,982,235.
Regarding Claim 1, Asakawa et al shows in Figures 1A-1D, a light emitting element 101, a resin member 103 including a front surface with a recess, a back surface, a bottom surface, an upper surface, a first lateral surface (exterior side surface of resin member 103) and a second lateral surface (opposite exterior side surface of resin member 103), a first lead outer portion extending out of the resin member (one side of lead as shown in Figs. 1B & 1C), a first outer lead base portion extending from the bottom surface, a first outer lead first bent portion 102a extended from the first outer lead base portion toward a first lateral side surface, and a first outer lead second bent portion 102b extending from the first outer lead base portion toward a second lateral surface side and bent toward the upper surface side (claim language is broad enough to read on adjacent surfaces as being the first and second lateral surface sides), the second outer lead portion (opposite side of lead 102) including a second outer lead base portion extending along the bottom surface, a second outer lead first bent portion extending from the second outer lead base portion toward the first lateral side and bent toward the upper surface side and a second outer lead second bent portion extending from the second outer lead base portion the toward the second lateral surface side and bent toward the upper surface side and the resin member 103 is not arranged in at least a portion of the region between the first outer lead second bent portion and the second outer lead first bent portion (see back surface of resin member 103 in Figure 1B).
Regarding Claim 3, Asawaka et al shows in Figure 1C, wherein a greatest height of the first outer lead bent portion and a greatest height of the first outer lead second bent portion is substantially the same as measured in a direction from a bottom surface side to the upper surface side.
Regarding Claim 5, Asakawa et al shows in Figure 1C, wherein a smallest distance between the first outer lead second bent portion and the second outer lead first bent portion is substantially equal to or greater than a sum of a greatest height of the first outer lead second bent portion as measured in a direction from a bottom surface side to the upper surface side and a greatest height of the second outer lead first bent portion as measured in the direction from the bottom surface side to the upper surface side.
Regarding Claim 6, Asakawa et al shows in Figure 1B, the resin member 103 defining a first protruded portion and a second protruded portion protruding from the back surface in a direction away from the surface (area defined by the recess along the back surface).
Regarding Claim 10, Asakawa et al shows in Figure 1A, the light emitting element 101 mounted on a substrate with first and second wiring spaced from each other and each of the wiring connected to the lead portions 102 (see col. 3, line 40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Asakawa et al 7,982,235.
Regarding Claims  and 12, Asakawa et al fails to show the spacing and distance between the wiring portions and the lead portions.  In the absence of any unobvious our unexpected results to vary the spacing to provide a compact structure is considered a design choice and would have been obvious to one of ordinary skill in the art to determine the optimal arrangement through routine engineering and design testing in a predictable manner.  See KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385 (2007).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Asakawa et al 7,982,235 in view of Aki et al 2005/0116145.
Regarding Claim 4, Asakawa et al fails to show the height of the first outer lead bent portion is smaller than the height of the first outer lead second bent portion.  Aki et al teaches that it is known in the art in Figure 12 to have leads 3a and 3b which have a different height.  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Asakawa et al to vary the height of the first outer lead first bent portion to be smaller than the height of the outer lead second bent portion in the same manner as taught by Aki et al to vary the positioning and wiring of the leads relative to the light emitting element.

Allowable Subject Matter
Claims 2, 7-9 and 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 2, 7-9 and 13-15 are considered to set forth allowable subject matter because Claim 2 sets forth wherein the resin member is not arranged in an entirety of the region between the first outer lead second bent portion and the second outer lead first bent portion.  This combination of limitations was not shown or suggested by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tosuke et al is cited of interest for showing in Figure 5a, a lead 41 having a bent portion 41d2 (see Fig. 5B).  Yamamoto et al is cited of interest for showing a lead 116 in Figure 2G with two branched outer portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEGGY A NEILS/Primary Examiner, Art Unit 2875